DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-34 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of (Group I: claims 1-31) in the reply filed on 08/09/2022 is acknowledged.
Claims 32-34 have been withdrawn by the Applicant.
Claims 1-31 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 19 recites "apparatus, comprising: a quantum frequency processor…; and a detector….”.  Applicant should note that the term "processor" in its plain meaning can be just software (see, The authoritative Dictionary of IEEE standards Terms, Seventh Edition, page 872, which defines processor as "a computer program that includes the compiling, assembling, translating, and related functions for a specific programming language, for example, Cobol processor, Fortran Processor"). Furthermore, specification does not define the terms "processor" and “detector”. Therefore, the claimed system/apparatus is directed to software per se, which does not show the physical transformation. Therefore, the claimed "system/apparatus" would amount to computer programs, a type of functional descriptive material, per se. As such, the claimed system/apparatus must include the hardware necessary to realize any of the functionality of the claimed modules and produce a useful, concrete and tangible result. In absence of recitation of such hardware as part of the claimed apparatus, it is considered non-statutory.
Claims 20-31 depend on claim 19, and also do not incorporate any hardware into independent claim, therefore they are rejected with the same rationale applied against claim 19 above.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the independent claim 1 is allowed because the prior art of the record alone or in combination does not teach or suggest the combination of limitations, when considered as a whole, “with a quantum frequency processor, performing a measurement basis transformation on the received frequency bin photon so that the frequency bin photon is measurable in the selected frequency bin photon quantum key distribution measurement basis; and detecting the frequency bin photon in the selected quantum key distribution measurement basis and assigning a quantum key distribution key value based on the detection to a portion of a quantum key distribution key” as recited in independent claim 1. Dependent Claims 2-18 are also allowed due to dependency.
Claims 19-31 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOTRAN N TO whose telephone number is (571)272-8156. The examiner can normally be reached M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAOTRAN N TO/Primary Examiner, Art Unit 2435